             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                           4:12CR3066
    vs.
                                                      ORDER
MATTHEW DAVID SIEBRASS,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 87) is granted.

    2.    Defendant Matthew David Siebrass’ violation of supervised
          release hearing is continued to April 5, 2019, at 2:00 p.m., before
          the undersigned United States District Judge, in Courtroom No.
          1, Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 4th day of January, 2019.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge
